 

Case 1:18-cv-11625-GBD Document 13 Filed O47 24420: PE

a

  

SRI Rn nemee os e enn oe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee
can +
“as
oe

 

 

eee eee ee ee ee ee ee ee ee eee ee ee ee eee ee ees x : .
ANTHONY FERGUSON, : VAD ew

Plaintiff,

ORDER
-against-
18 Civ. 11625 (GBD)

CHRISTIAN DESOUZA et al.,

Defendants.
a xX

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from May 13, 2020 to July 22, 2020 at 9:45 am.

Dated: New York, New York

 

April 21, 2020
SO. ORDERED.
Maine, . anae
GRORGEB. DANIELS

ed States District Judge

 

 
